Mr. Presiding Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Workmen’s Compensation Act, § 11*—when death not caused by accident within meaning of act. Tlie death of a workman who, after four or five days’ employment as a heater in a blacksmith and forge room, becomes unconscious and dies within half an hour is not caused by an accident within the meaning of the title of the Workmen’s Compensation Act of 1913 (Cal. Ill. St. Supp. 1916, ¶ 5475 et seq.), providing for “compensation for accidental injuries or death suffered in the course of employment.” 2. Master and servant, § 701*—when evidence insufficient to show death resulted from violation of statute. In a proceeding brought under the Occupational Diseases Act (J. & A. ¶ 5433 et seq.), to recover compensation for the death of a workman who, after four or five days’ employment as a heater in a blacksmith and forge room, became unconscious and died within half an hour, evidence held insufficient to show that deceased came to his death through any omission or act of the employer in violation of the act. 3. Master and servant, § 701*—what proof necessary as to cause of death. In order to recover compensation for the death of a workman under the Occupational Diseases Act (J. & A. ¶ 5433 et seq.), requiring employers to employ certain devices and methods to prevent such diseases, it must be proved that the cause of the death was the failure of the employer to comply with the act. 4. Master and servant, § 50b*—when evidence sufficient to show cause of death. In a proceeding under the Occupational Diseases Act (J. & A. ¶ 5433 et seq.), to recover compensation for the death of a workman who, after four or five days’ employment in a blacksmith and forge room, became unconscious and died in half an hour, evidence examined and held to show that the cause of deceased’s death was apoplexy.